DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Para 9, Lines 12-16, filed 11/23/2020, with respect to  Claim 1 have been fully considered and are persuasive.  The Nonstatutory Double Patenting Rejection of Claim 1 of 8/21/2020 has been withdrawn. 

Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
Regarding Rejection under 35 U.S.C. 103 for claim 1, applicant argues:
Regarding the rejection of Claim 1 under 35 U.S.C. § 103, it is respectfully submitted that Otsuki and Mitsuya fail to disclose "acquire a first application information table and an application via a communication network" and "acquire a second application information table via a broadcast network," as defined in Claim 1. Accordingly, it is respectfully submitted that Claim 1 (and all associated dependent claims) patentably defines over Otsuki and Mitsuya.

Examiner respectfully disagrees. Otsuki clearly teaches “acquir[ing] an application via a communication network” in Para 0071.  Para 0071 teaches applications may be applications written in the application storage unit 26 of the receiving device at the time of shipping.  Additionally, applications that the receiving device 2 receives after shipping, via an arbitrary transmission path, such as 
Further, Examiner maintains Otsuki and Mitsuya teach “acquire a second application information table via a broadcast network”.  This is clearly taught by Mitsuya as shown in Fig. 3.  Fig. 3 displays a Communication AIT Acquisition Unit 16 and a Broadcast AIT Acquisition Unit 13.  Each acquisition unit communicates and is capable of receiving AIT through their own pathways from different sources.  The Broadcast AIT Acquisition Unit 13 may receive an extracted AIT from the broadcasting station, while the Communication AIT Acquisition Unit 16 may receive an extracted AIT from the service carrier 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (WO2012105523, Otsuki et al. ("Otsuki" US 20130312059) .

Regarding claim 1, Otsuki teaches an information processing system, comprising: 
a receiver configured to receive a broadcast; [Otsuki - Fig. 1: suggests a broadcast receiving unit (item 21)]
a communication interface configured to communicate via a communication network, and [Otsuki – Para 0067: teaches the communication unit 22 transmits and receives data by communication via a network, such as the Internet]
control circuitry configured to 
acquire an application via a communication network, the first application information table storing at least first usage permission information indicating a first usage permission range of a broadcast resource that is used by the application, [Otsuki – Para 0071: teaches applications that the receiving device 2 receives after shipping, via an arbitrary transmission path, such as broadcasting or communication.  Para 0074, 0088, 0061: discloses the AIT includes data that carries application information for specifying and controlling an application, controlling the application is in accordance with the policy level acquired from the AIT in the broadcast signal that is received]
control operation of the application based on the first application information table, [Otsuki - Para 0074: discloses the AIT includes data that carries additional application information for specifying and controlling an application]
the second application information table storing at least second usage permission information indicating a second usage permission range of the broadcast resource, and [Otsuki - Para 0088: discloses a policy level of a real-time event acquired from the AIT.  Para 0074: discloses the AIT includes data that carries additional application information for specifying and controlling an application]
control the usage range of the broadcast resource during execution of the application.  [Otsuki – Para 0128, 0068, Fig. 11: teaches The determining unit 233 determines whether or not each application is to be controlled, based on the policy level of the real-time event acquired by the policy level acquiring unit 231, and the security policy level of each application indicated by the application security policy acquired by the security policy acquiring unit 232]
Otsuki teaches an application information table storing usage permission information indicating usage permission range of a broadcast resource, but does not explicitly teach acquire a first application information table via a communication network;
acquire a second application information table via a broadcast network,

However, Mitsuya teaches acquire a first application information table via a communication network; [Mitsuya - Para 0070, Fig. 3: discloses a communication AIT acquisition unit 16. Para 0077: discloses in a case in which the received data, from the communication unit, is determined to be an application, the second separation unit outputs the application to the application execution control unit]
acquire a second application information table via a broadcast network,

Otsuki and Mitsuya are analogous in the art because they are from the same field of receiving application information for content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otsuki’s AIT in view of Mitsuya to AIT acquisitions for the reasons of improving processing load by allowing a subordinate station to replace application management information.

Regarding claim 3, Otsuki and Mitsuya teaches the information processing system according to claim 1, wherein the application is not provided by a broadcaster of the broadcast.  [Otsuki – Para 0071: teaches those applications may be applications written in the application storage unit 26 of the receiving device 2 at the time of shipping]

Regarding claim 4, Otsuki and Mitsuya teaches the information processing system according to claim 1, wherein the control circuitry is configured to control the usage range of the broadcast resource based on the second application information table during the execution of the application.  [Otsuki – Para 0091: teaches the determining unit compares the priority acquired and the policy level acquired by the policy level acquiring unit, dependent upon the priority that is 

Regarding claim 5, Otsuki and Mitsuya teaches the information processing system according to claim 1, wherein the control circuitry is configured to control the usage range of the broadcast resource based on the first application information table during the execution of the application.  [Otsuki – Para 0091: teaches the determining unit compares the priority acquired and the policy level acquired by the policy level acquiring unit, dependent upon the priority that is determined, the application control unit outputs to the application execution unit, wherein the application may be instructed to be terminated]

Regarding claim 6, Otsuki and Mitsuya teaches the information processing system according to claim 1, wherein the control circuitry is configured to acquire the second application information table via the broadcast network after the application is activated.  [Mitsuya - Para 0084: discloses if a new AIT is stored, the application execution control unit refers to control information, control information indicates “automatic execution” of an application.  Therefore, if the first AIT is received and indicates automatic execution, then it must be executed before acquiring the second AIT]

Regarding claim 7, Otsuki teaches an information processing method, comprising: 
acquiring an application via a communication network, the first application information table storing at least first usage permission information indicating a first usage permission range of a broadcast resource that is used by the application; [Otsuki – Para 0071: teaches applications that the receiving device 2 receives after shipping, via an arbitrary transmission path, such as broadcasting or communication.  Para 0074, 0088, 0061: discloses the AIT includes data that carries application information for specifying and controlling an application, controlling the application is in accordance with the policy level acquired from the AIT in the broadcast signal that is received]
controlling operation of the application based on the first application information table; [Otsuki - Para 0074: discloses the AIT includes data that carries additional application information for specifying and controlling an application]
the second application information table storing at least second usage permission information indicating a second usage permission range of the broadcast resource; and [Otsuki - Para 0088: discloses a policy level of a real-time event acquired from the AIT.  Para 0074: discloses the AIT includes data that carries additional application information for specifying and controlling an application]5Application No. 16/717,744 Reply to Office Action of August 21, 2020 
controlling, by control circuitry of an information processing system, the usage range of the broadcast resource during execution of the application.
Otsuki teaches an application information table storing usage permission information indicating usage permission range of a broadcast resource, but does not explicitly teach acquiring a first application information table via a communication network,
acquiring a second application information table via a broadcast network,

acquiring a first application information table via a communication network, [Mitsuya - Para 0070, Fig. 3: discloses a communication AIT acquisition unit 16. Para 0077: discloses in a case in which the received data, from the communication unit, is determined to be an application, the second separation unit outputs the application to the application execution control unit]
acquiring a second application information table via a broadcast network, [Mitsuya - Fig. 1: suggests broadcasting station 1 communicating to receiver through antenna 2.  Para 0042: discloses broadcasting station broadcasting AIT. Para 0070, Fig. 3: discloses a broadcast-AIT acquisition unit 13.]
In addition, the rationale of claim 1 is used for this claim.

Regarding Method claim 9, claim(s) 9 recite(s) limitations that is/are similar in scope to the limitations recited in claim 3. Therefore, claim(s) 9 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

Regarding Method claim 10, claim(s) 10 recite(s) limitations that is/are similar in scope to the limitations recited in claim 4. Therefore, claim(s) 10 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.

Regarding Method claim 11, claim(s) 11 recite(s) limitations that is/are similar in scope to the limitations recited in claim 5. Therefore, claim(s) 11 is/are subject to rejections under the same rationale as applied hereinabove for claim 5.

Method claim 12, claim(s) 12 recite(s) limitations that is/are similar in scope to the limitations recited in claim 6. Therefore, claim(s) 12 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

Regarding claim 13, Otsuki teaches A non-transitory computer-readable storage medium storing instructions which when executed by a processor cause the processor to perform an information processing method, the method comprising: [Otsuki – Para 0235: teaches a computer-readable recording medium stores, in program format, operational steps to be performed]
acquiring an application via a communication network, the first application information table storing at least first usage permission information indicating a first usage permission range of a broadcast resource that is used by the application; [Otsuki – Para 0071: teaches applications that the receiving device 2 receives after shipping, via an arbitrary transmission path, such as broadcasting or communication.  Para 0074, 0088, 0061: discloses the AIT includes data that carries application information for specifying and controlling an application, controlling the application is in accordance with the policy level acquired from the AIT in the broadcast signal that is received]
controlling operation of the application based on the first application information table; [Otsuki - Para 0074: discloses the AIT includes data that carries additional application information for specifying and controlling an application]
the second application information table storing at least second usage permission information indicating a second usage permission range of the broadcast resource; and [Otsuki - Para 0088: discloses a policy level of a real-time event acquired from the AIT.  Para 0074: discloses the AIT includes data that carries additional application information for specifying and controlling an application]
controlling the usage range of the broadcast resource during execution of the application.  [Otsuki – Para 0128, 0068, Fig. 11: teaches The determining unit 233 determines whether or not each application is to be controlled, based on the policy level of the real-time event acquired by the policy level acquiring unit 231, and the security policy level of each application indicated by the application security policy acquired by the security policy acquiring unit 232]
Otsuki teaches an application information table storing usage permission information indicating usage permission range of a broadcast resource, but does not explicitly teach acquiring a first application information table via a communication network,
acquiring a second application information table via a broadcast network,

However, Mitsuya teaches acquiring a first application information table via a communication network, [Mitsuya - Para 0070, Fig. 3: discloses a communication AIT acquisition unit 16. Para 0077: discloses in a case in which the received data, from the communication unit, is determined to be an application, the second separation unit outputs the application to the application execution control unit] 
acquiring a second application information table via a broadcast network, [Mitsuya - Fig. 1: suggests broadcasting station 1 communicating to receiver through 
In addition, the rationale of claim 1 is used for claim 13.

Regarding Method claim 15, claim(s) 15 recite(s) limitations that is/are similar in scope to the limitations recited in claim 3. Therefore, claim(s) 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

Regarding Method claim 16, claim(s) 16 recite(s) limitations that is/are similar in scope to the limitations recited in claim 4. Therefore, claim(s) 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.

Regarding Method claim 17, claim(s) 17 recite(s) limitations that is/are similar in scope to the limitations recited in claim 5. Therefore, claim(s) 17 is/are subject to rejections under the same rationale as applied hereinabove for claim 5.

Regarding Method claim 18, claim(s) 18 recite(s) limitations that is/are similar in scope to the limitations recited in claim 6. Therefore, claim(s) 18 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

Claims 2, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki and Mitsuya as applied to claim 1 above, and further in view of Fujii et al. .

Regarding claim 2, Otsuki and Mitsuya do not explicitly teach claim 2.  However, Yamamura teaches the information processing system according to claim 1, wherein the second application information table includes a permission bitmap.  [Yamamura - Para 0123, 418: discloses in the AIT, there are a binary representation for transmission in a table of service information (SI) and a text representation ( AIT file) according to an extensible markup language (XML) format, wherein the service information is used for policy level matching determination] 

Otsuki, Mitsuya, and Yamamura are analogous in the art because they are from the same field of broadcast reception [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otsuki and Mitsuya in view of Yamamura to AIT permissions for the reasons of improving accessibility by clarifying availability of access to a broadcast resource. 

Regarding Method claim 8, claim(s) 8 recite(s) limitations that is/are similar in scope to the limitations recited in claim 2. Therefore, claim(s) 8 is/are subject to rejections under the same rationale as applied hereinabove for claim 2.

Method claim 14, claim(s) 14 recite(s) limitations that is/are similar in scope to the limitations recited in claim 2. Therefore, claim(s) 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426